Detailed Action
This office action is in response to application No. 17/042,482 filed on 09/28/2020.


Status of Claims
Claims 1-16 and 18-21 are pending.


Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a receiving module, configured to receive a data” and “a management module, configured to manage” in claims 16.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. The specification discloses that the above modules are located in the same processor; or the above modules are respectively located in different processors in any combined form; see specification ¶ 0102. 



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-6, 8, 16, and 18-21  are rejected under AIA  35 U.S.C. 102(2) as being anticipated by Han et al. (Publication No.  US 2021/0014722, hereinafter referred to as Han).
	Regarding Claims 1, 16, and 18-19, Han discloses receiving, by a Control Plane (CP) network element, a data transmission feedback message (A CU-CP receive information [feedback message] comprising a transmission performance indicator of the first data packet  from the CU-UP; see figure 10 S340 & ¶ 0166.) and/or
 a bearer management message sent by a User Plane (UP) network element, wherein the bearer management message is determined by the UP network element according to data transmission quality between the UP network element and a Distributed Unit (DU) , and  
the data transmission feedback message is configured to indicate data transmission states of the UP network element and the DU (The received information includes a forth information indicating whether the transmission performance is fulfill [transmission state of the UP network element] and a third information compising the transmission performance indicator; see figure 10 S340 & ¶ 0166. The CU-UP measures the transmission parameter in the CU-DU; see figure 9/10 S330 & ¶ 0164.); and
 managing a bearer of the UP network element according to the data transmission feedback message and/or the bearer management message (The CU-CP sends the received information to a core network, and the core network determines, based on the received information, whether to change [managing] the parameter of the QoS flow [bearer] or release [managing] the QoS flow [bearer] ; see ¶ 0167).


	Regarding Claims 2 and 20, Han discloses before receiving, by the CP network element, the data transmission feedback message and/or the bearer management message sent by the UP network element, sending, by the CP network element, measurement control information for indicating the UP network element of measuring the data transmission quality (The CU-CP send a third information; see figure 9/10 S320. The third information is used to instruct a CU-UP to detect transmission performance of a first data packet; see figure 9/10 S310.).


	Regarding Claims 3 and 21, Han discloses that the measurement control information comprises at least one of followings:
 first measurement control information, configured to measure transmission quality of all service data for the DU (The CU-CP send a third information; see figure 9/10 S320. The third information is used ; and
 second measurement control information, configured to measure transmission quality of service data of one or more terminals for a bearer of the UP network element.


	Regarding Claim 4, Han discloses that a manner that the CP network element sends the measurement control information comprises one of followings: 
the CP network element carries the measurement control information in a message in an E1 interface setup process, wherein the E1 interface is a logical interface between the CP network element and the UP network element (The CU-CP send a third information; see figure 9/10 S320. The third information may be carried in an E1AP message on the E1 interface; see figure 9/10 S320 & ¶ 0161.); 
the CP network element carries the measurement control information in a message in a bearer setup or bearer modification process; and
 the CP network element sends an independent measurement control information message to the UP network element.


	Regarding Claim 5, Han discloses that the measurement control information comprises at least one of followings:
 Identifier (ID) information of a Central Unit (CU)-CP; 
ID information of a target CU-UP; 
indication information for a bearer flow control information reporting manner of the target CU-UP, the bearer flow control information reporting manner comprising: periodically reporting bearer flow control information, reporting the bearer flow control information in an event trigger manner, and 
reporting the bearer flow control information upon reception of the indication information; 
ID information of one or more User Equipments (UEs); and 
ID information of one or more bearers (The third information may further include related information of the first QoS flow [bearer], for example, a parameter of the first QoS flow, an identifier (the first QFI or the first 5QI) of the first QoS flow; see ¶ 0160.).


	Regarding Claim 6, Han discloses that the measurement control information comprises at least one of following indication information: 
indication information for indicating whether the UP network element measures or reports bearer link quality information (The CU-CP send a third information; see figure 9/10 S320. The third information is used to instruct a CU-UP to detect transmission performance of a first data packet; see figure 9/10 S310.); 
indication information for indicating a link quality threshold for triggering bearer release or bearer modification; 
indication information for indicating whether to measure or report a packet loss condition of the bearer on a transmission interface;
 indication information for indicating an F1-U interface packet loss threshold for executing one of following operations:
 bearer release trigger, the bearer modification, and F1 interface between the UP network element and the DU re-setup, wherein the F1-U interface is a logical interface between the CU-UP and the DU;
 indication information for indicating whether to measure or report an expected data condition of the bearer and an expected data condition of a user;
 indication information for indicating an expected data threshold for triggering the bearer release or modification; 
indication information for indicating whether to measure or report a data condition transmitted successfully by the bearer;
 indication information for indicating whether to measure or report a data transmission delay condition of the bearer (Instruct the CU-UP to detect the transmission performance of the first QoS flow, for example, a packet delay budget; see ¶ 0160); 
indication information for indicating a data transmission delay threshold for triggering the bearer release or the bearer modification; 
indication information for indicating whether to measure or report the number of retransmission times of a Radio Link Control (RLC); 
indication information for indicating an RLC maximum retransmission number-of-times threshold for triggering the bearer release or the bearer modification;
 indication information for indicating whether to measure or report an average number of retransmission times about a Hybrid Automatic Repeat Request (HARQ);
 indication information for indicating a maximum number of HARQ retransmission times for triggering the bearer release or modification; 
indication information for indicating whether to measure or report a Block Error Ratio (BLER) or a Bit Error Rate (BER) of data transmission;
 indication information for indicating a maximum BLER or a maximum BER for triggering the bearer release or the bearer modification; 
indication information for indicating whether to measure or report a throughput rate of data transmission between the UP network element and the DU; and 
indication information for indicating a throughput rate threshold for triggering the bearer release or modification.

	Regarding Claim 8, Han discloses that after receiving, by the CP network element, the data transmission feedback message sent by the UP network element, performing, by the CP network element, a Key Performance Indicator (KPI) statistic and/or an alarm operation according to the data transmission feedback message (The CU-UP notifies, by using the fourth information, the CU-CP whether the transmission performance of the first data packet meets or fails to fulfill the transmission requirements; see ¶ 0167. Therefore, the CU-CP sends the information [alarm operation] to a core network, and the core network determines, based on the information, whether to change the parameter of the QoS flow or release the QoS flow; see ¶ 0167).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 7, 9-11, and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Han et al. (Publication No.  US 2021/0014722, hereinafter referred to as Han) in view of Yang et al. (Publication No.  US 2019/0059027, hereinafter referred to as Yang).	
Regarding Claim 7, Han fails to disclose that performing the bearer management operation according to the data transmission feedback message, comprises one of followings:
 in a case where the CP network element determines, according to the data transmission feedback message, that one or more bearers on the UP network element need to migrate to other UP network elements, sending, by the CP network element, a bearer release message or a bearer modification message to the UP network element to indicate that the UP network element is to migrate one or more bearer services to other UP network elements;
 in a case where the CP network element determines, according to the data transmission feedback message, to release one or more bearers on the UP network element, sending, by the CP network element, a bearer release message or a bearer modification message to the UP network element to indicate that the UP network element is to release one or more service services; and 
in a case where the CP network element determines, according to the data transmission feedback message, that an F1 interface between the UP network element and the DU needs to be re-set up, indicating, by the CP network element, the UP network element of re-setting up the F1 interface. However, in analogous art, Yang discloses that the CU-CP receive a measurement report; see figure 9 Han measurement operation with the mobility operation above in order to improve one or more of: a signaling efficiency on the NG-C/N2 interface, a control plane flexibility, a consistency and/or a data plane latency for the handover in NG-RAN with separated control plane and user plane; see ¶ 0118.


	Regarding Claim 9, Han discloses sending, by a User Plane (UP) network element, a data transmission feedback message (A CU-CP receive information [feedback message] comprising a transmission performance indicator from the CU-UP; see figure 10 S340 & ¶ 0166.) and/or 
a bearer management message to a Control Plane (CP) network element, wherein the bearer management message is determined by the UP network element according to data transmission quality of transmission data between the UP network element and a Distributed Unit (DU), and 
the data transmission feedback message is configured to indicate a data transmission state of the transmission data between the UP network element and the DU (The received information includes a forth information indicating whether the transmission performance is fulfill [transmission state of the UP network element] and a third information compising the transmission performance indicator [DU]; see figure 10 S340 & ¶ 0166. The CU-UP measures the transmission parameter in the CU-DU; see figure 9/10 S330 & ¶ 0164.); 
controlling a data bearer between the UP network element and the DU according to the operation information (The CU-CP sends the received information to a core network, and the core network determines, based on the received information, whether to change [managing] the parameter of the QoS flow [bearer] or release [managing] the QoS flow [bearer] ; see ¶ 0167).
Han fails to disclose receiving operation information fed back by the CP network element according to the data transmission feedback message and/or the bearer management message. However, in analogous art, Yang discloses that the CU-CP receive a measurement report; see figure 9 operation 2 & ¶ 0123.  The CU-CP may make a handover [migrate] decision based at least partly on information included in the measurement report; see figure 9 numeral 930 & ¶ 0124. The CU-UP may send an E1AP BEARER MODIFICATION ACK message to the CU-CP; see figure 9 operation 11 & ¶ 0132. The S-CU-UP [UP network element] start forwarding the data packet to the T-CU-UP [other UP network element; see figure 9 operation 945 & ¶ 0133. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Han measurement operation with the mobility operation above in order to improve one or more of: a signaling efficiency on the NG-C/N2 interface, a control plane flexibility, a consistency and/or a data plane latency for the handover in NG-RAN with separated control plane and user plane; see ¶ 0118.



	Regarding Claim 10, Han discloses that before sending, by the UP network element, the data transmission feedback message and/or the bearer management message to the CP network element, receiving measurement control information sent by the CP network element for indicating the UP network element of measuring the data transmission quality (The CU-CP send a third information; see .


	Regarding Claim 11, Han discloses that the UP network element performs at least one of following measurement operations (The CU-CP send a third information to the CU-UP; see figure 9/10 S320.): 
measurement on link quality (The third information is used instruct the CU-UP to detect the transmission performance of the first QoS flow, for example, a downlink guaranteed bit rate, a maximum downlink bit rate, an uplink guaranteed bit rate, a maximum uplink bit rate, a maximum downlink packet loss rate, a maximum uplink packet loss rate; see figure 9/10 S320 & ¶ 0160.);
measurement on a packet loss condition on an F1-U transmission interface wherein the F1-U transmission interface is a logic interface between the CU-UP and the DU; 
measurement on an expected data condition buffer size of the bearer, and an expected data condition buffer size of a user; 
measurement on a successfully transmitted data condition; 
measurement on a data transmission delay (The third information is used instruct the CU-UP to detect the transmission performance of the first QoS flow, for example, a packet delay budget; see ¶ 0160.); 
measurement on the number of retransmission times of a Radio Link Control (RLC); measurement on the number of times about a Hybrid Automatic Repeat Request (HARQ); 
measurement on a Block Error Rate (BLER) or a Bit Error Rate (BER) of data transmission; and 
measurement on a throughput rate of the data transmission.

Regarding Claim 14, Han discloses that the data transmission feedback message comprises at least one of the followings:
 Identifier (ID) information of a Centralized Unit (CU)-CP; 
ID information of a target CU-UP;
 ID information of one or more User Equipments (UEs);
 ID information of one or more bearers;
 bearer link quality information; 
a packet loss condition of the bearer on a transmission interface (The third information includes the transmission performance indicator may be a packet loss rate requirement that needs to be met by the first QoS flow [bearer]; see figure 9/10 S340 & ¶ 0167.); 
expected data conditions of the bearer and a user; 
a successfully transmitted data condition of the bearer (The third information includes the transmission performance indicator may be a GBR requirement that needs to be met by the first QoS flow [bearer]; see figure 9/10 S340 & ¶ 0167.);
a data transmission delay condition of the bearer; 
an average number of retransmission times of an RLC; 
an indication that an RLC maximum retransmission number-of-times threshold exceeds a threshold; an average number of retransmission times about an HARQ; 
an indication that a maximum number of retransmission times about the HARQ exceeds a threshold; a BLER or a BER of data transmission; 
an indication that the BLER or the BER exceeds a threshold; 
a throughput rate of the data transmission; and 
an indication that the throughput rate of the data transmission is lower than a threshold.

Regarding Claim 15, Han discloses measuring, by the UP network element, the data transmission quality, and performing a Key Performance Indicator (KPI) statistic and/or an alarm operation according to the measured data transmission quality (The CU-UP notifies, by using the fourth information, the CU-CP whether the transmission performance of the first data packet meets or fails to fulfill the transmission requirements; see ¶ 0167. Therefore, the CU-CP sends the information [alarm operation] to a core network, and the core network determines, based on the information, whether to change the parameter of the QoS flow or release the QoS flow; see ¶ 0167).


Claims 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Han et al. (Publication No.  US 2021/0014722, hereinafter referred to as Han) in view of Yang et al. (Publication No.  US 2019/0059027, hereinafter referred to as Yang) and further in view of Byun et al. (Publication No.  US 2020/0169913, hereinafter referred to as Byun).
Regarding Claim 12, Han discloses that after receiving the measurement control information sent by the CP network element for indicating the UP network element of measuring the data transmission quality (The CU-CP send a third information; see figure 9/10 S320. The third information is used to instruct a CU-UP to detect transmission performance of a first data packet; see figure 9/10 S310.), 
measuring, by the UP network element, the data transmission quality according to a measurement control message (The CU-UP measures the transmission parameter in the CU-DU; see figure 9/10 S330 & ¶ 0164.); and 
Han fails to disclose sending the bearer management message to the CP network element according to a measurement result, the bearer management message comprising a cause value. However, in analogous art, Byun discloses that the CU-UP may decide to modify a QoS flow to DRB Han measurement operation with the bearer operation above in order to improve user experience and a RAN node can handle the data packets better for a specific UE.; see ¶ 0008.

	Regarding Claim 13, Han fails to disclose at least one of followings: 
in a case where the UP network element determines, according to the measurement result, that one or more bearers on the UP network element need to migrate to other UP network elements, sending a bearer management message for requesting bearer release or bearer modification to the CP network element; and 
 in a case where the UP network element determines, according to the measurement result, that one or more bearers on the UP network element need to be released, sending the bearer management message for requesting the bearer release or the bearer modification to the CP network element. However, in analogous art, Byun discloses that the CU-UP may decide to modify a QoS flow to DRB mapping rule for one or more DRBs or QoS flows established based on a current situation; see figure 10A S1001 & ¶ 0127. For instance, the CU-UP may decide to modify a QoS flow to DRB mapping rule based on downlink traffic and/or uplink traffic on F1-U and/or NG-U; see figure 10A S1001 & ¶ 0127. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Han measurement operation with the bearer operation above in order to improve user experience and a RAN node can handle the data packets better for a specific UE.; see ¶ 0008.

	

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Kim et al. (US 2019/0069333) The present disclosure relates to a technology for controlling mobility of user equipment (UE) in a network which uses the next-generation radio access technology; see ¶ 0002. In specific, a procedure for changing a unit in a base station according to control of mobility of a UE even when a central unit (CU) is logically split into a plurality of units in order to control each of a control signal and a data signal; see ¶ 0008.
Xu et al. (US 2019/0166526) The present disclosure relates a procedure for performing a handover for a user equipment (UE); see ¶ 0001. In specific, receiving, by the source DU, a measurement report message from the UE, in which the source DU sends the measurement report message to the CU through a user plane tunnel or control plane between the source DU and the CU; see ¶ 0008.
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HECTOR REYES whose telephone number is (571)270-0239. The examiner can normally be reached M-F 6-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Kizou can be reached on (571) 272-3088. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/H.R/Examiner, Art Unit 2472   


	/HASSAN KIZOU/              Supervisory Patent Examiner, Art Unit 2472